The decision of this court handed down June 17, 1940 [ante, p. 1032], is hereby amended to read as follows: Order denying motion to amend final judgment of divorce and to award plaintiff counsel fees and expenses in prosecuting the appeal from the order, reversed upon the law and the facts, with ten dollars costs, and motion granted, without costs, to the extent of amending the judgment so as to provide that defendant shall pay to plaintiff the sum of seven dollars and fifty cents a week, beginning April 10, 1940. The record shows circumstances that require a reversal of the order. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur. Settle order on notice.